         Case 1:21-mj-00262-ZMF Document 1-1 Filed 02/24/21 Page 1 of 7




                                  STATEMENT OF FACTS

        Your affiant, Mark Winters, is a Special Agent assigned to the Central Texas Joint
Terrorism Task Force. In my duties as a special agent, I have led arrests on subjects with known
racially motivated violent extremist tendencies, as well as those with militia-based ideologies. I
have authored search warrant and arrest warrant affidavits, and participated in the execution of
such warrants, leading to the seizure of controlled substances, firearms, records, cellular
telephones, and other evidence. Additionally, I have conducted interviews and interrogations of
individuals ranging from victims to violent gang members. I have also participated in
investigations of those with links to domestic terrorism. I am experienced in the methods used
by homegrown violent extremists (HVEs), among others, to socially engineer and manipulate the
unsuspecting in order to achieve their goals. Currently, I am also tasked with investigating
criminal activity in and around the Capitol grounds on January 6, 2021. As a Special Agent, I am
authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of a violation of Federal criminal laws.
        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the
U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members
of the public.
        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate
were meeting in separate chambers of the United States Capitol to certify the vote count of the
Electoral College of the 2020 Presidential Election, which had taken place on November 3, 2020.
The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30
p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.
Vice President Mike Pence was present and presiding, first in the joint session, and then in the
Senate chamber.
        As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanent barricades were in place around the exterior
of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the
crowd away from the Capitol building and the proceedings underway inside.
       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly
around 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by
breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd
encouraged and assisted those acts.
         Case 1:21-mj-00262-ZMF Document 1-1 Filed 02/24/21 Page 2 of 7




       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence
of violations of local and federal law, including scores of individuals inside the U.S. Capitol
building without authority to be there.
        On January 8, 2021, an individual (hereafter W-1) contacted the National Threat Operations
Center to report an individual who was inside the Capitol on January 6, 2021. W-1 reported that he was
notified by a second individual (hereafter W-2) that a mutual friend, Jeffery Shane WITCHER, was inside
the U.S. Capitol Building on January 6, 2021. W-2 informed W-1 that WITCHER had sent him several
videos from his time inside of the Capitol, but W-2 did not wish to have them sent to him.

         On January 16, 2021, Special Agents of the Houston Division interviewed W-2 regarding his
contact with WITCHER and recovered the videos from his phone, to the include the image pictured
below (Figure 1). W-2 also passed the contact information for the local FBI field office to WITCHER.
Shortly thereafter WITCHER contacted the FBI, requesting an interview. WITCHER’s contact information,
as well as the videos, were then passed to the San Antonio Division.




                                Figure 1 Witcher (right)-Barnard (left) Selfie with Timestamp
         Case 1:21-mj-00262-ZMF Document 1-1 Filed 02/24/21 Page 3 of 7



        At approximately 0920 AM CST on January 26, 2021, WITCHER made telephonic contact with the
FBI, and informed the interviewing Agents in Austin that he was anxious to meet and conduct an
interview regarding his involvement in the riot that occurred on January 6, 2021 at the United States
Capitol building in the District of Columbia (DC). WITCHER stated he had already deleted most of the
videos and pictures he took from the Capitol riot on January 6, 2021 while he was at the Atlanta airport.
WITCHER stated he saw what was happening on the news, and felt the videos could be self-
incriminating, but insisted he was not deleting the files as a way of destroying evidence. He also agreed
to bring his phone for the interview, and would discuss access to the phone upon meeting the Agents.

         During the interview WITCHER stated he traveled to the Capitol on January 5, 2021, arriving that
evening, and stayed at the Moxy hotel in Washington D.C. WITCHER traveled with two close friends, one
of whom he later identified as Richard BARNARD, who also went with him inside the Capitol building.
WITCHER had met BARNARD in the United States Marine Corps (USMC), hence the above photo
featuring Barnard on the left with his USMC hat. WITCHER later left the USMC to serve in the United
States Army (USA). As a combat veteran, WITCHER believed free speech across the country was being
censored and most people were tone deaf to discussion and have become disenfranchised with the
political process. He stated his purpose was to take part in civil disobedience, which he felt was
necessary to facilitate a dialogue, only he had expected it to be nonviolent and peaceful.

        On his way to the Capitol, WITCHER stated he stopped for a photo at the Trump Hotel at
approximately 1:02 PM EST. At the time the Capitol building was initially breached, he was
approximately 300 yards away, closer to the Washington monument. He then joined the group of
people who were proceeding into the Capitol, noting a significant lack of police personnel or barriers
preventing him and others from making entry. At approximately 2:19 PM EST, WITCHER and his friend
BARNARD made entry into the Capitol building, where they came upon a large rotunda filled with law
enforcement officers and protestors. Some of WITCHER's interactions with the LEOs and violent
protestors was captured on WITCHER's cell phone.

        During the interview, WITCHER agreed to a consent search of his cell phone and, if necessary,
his Apple iCloud account. Agents directed WITCHER to the phone's deleted files, where they were able
to locate the videos and pictures that WITCHER had previously thought deleted. All of these files were
recovered, and two videos taken from inside the Capitol building were sent to Special Agent Mark
Winters Bureau issued cell phone. Included in these images was the same image identified by W-2,
pictured above (Figure 1), where WITCHER identified himself, and BARNARD. Additionally, the
photograph below (Figure 2) depicting BARNARD inside the U.S. Capitol was also retrieved from
WITCHER’s cell-phone.
         Case 1:21-mj-00262-ZMF Document 1-1 Filed 02/24/21 Page 4 of 7




                                           Figure 2 Barnard Side Profile 1

         In the first video retrieved from WITCHER’s phone, WITCHER appears to be walking towards the
rotunda where the line of police officers was overpowered by the crowd. WITCHER can be heard saying,
“I am in the White House! We crashed this. Our house! We did it! We did it, family, we did it! We did it!
We’re in the White House! I’m out here with my brother Richard Barnard-no, no, no, let’s go! It’s our
house, it’s our house! Our house! Our house! Hey family, we did it. We came, and we did it. We’re inside
the White House. Our house.” WITCHER later clarified during his interview that he was so emotional and
invested in the moment, he briefly forgot he was in the Capitol building, and not the White House. In the
second video, which is recorded from inside the rotunda, WITCHER’s voice can be heard saying, “We’re
in the rotunda. We’re in the rotunda. Our house! Our house! Our house! Our house! Our house! Our
house! Our house! Our house! Our house! Our house! Our house! Our house!” WITCHER’s voice can be
heard shouting to law enforcement, “Our house! Our house! Our house! Don’t be a traitor! Fulfill your
Constitutional duties, man. Do or die! Do or die! Do or die! Be with us! Be with us! Be with us!”
WITCHER continues shouting to law enforcement saying, “You are us! You are us! You are us! You are
us! Hey man, you grew up in the same place I grew up, you’re us. Hey man, you are us, you are us,
you’re us, guy. Hey man, don’t forget your Constitutional duties. Don’t forget your oath, brother. Don’t
forget your oath! Do not forget your oath! You are us! You are us! You are us!” A few seconds later, a
heavy thud can be heard in the video, which WITCHER described during his interview as someone
throwing a fire extinguisher at the police officers. WITCHER can then be heard shouting, “Don’t do that!
No, no! No! These are not our enemies. No, don’t do it.” WITCHER then joins in the chant in the rotunda,
saying, “Our house! Our house! Man, I’m so proud of us.”

        WITCHER had been initially hesitant to share the name and contact information of his close
friend Richard BARNARD, but at approximately 4:00 PM CST, WITCHER contacted the interviewing
Agents once more and provided that information.

         The following morning, January 20, 2021, Agents contacted BARNARD telephonically to arrange
a time to meet at the Austin Resident Agency for a consensually recorded interview. BARNARD agreed
to the interview, and came to the Austin RA at 2:00 PM CST, January 26, 2021, where he was advised of
         Case 1:21-mj-00262-ZMF Document 1-1 Filed 02/24/21 Page 5 of 7



his rights, informed he was in a recorded room, and presented with a consent to search form for his
electronics and digital media, which he signed.

         During the interview BARNARD stated he arrived in Washington D.C. on the evening of January
5, 2021 via air travel at approximately 9:00 PM EST. On January 6, 2021, BARNARD went to former
President Donald Trump's speech before moving to the Capitol building in the hopes of being closer to
the President when he announced he would march to the building. BARNARD believed there were
people at the Capitol who were already attempting to breach it before he ever arrived. At approximately
2:02 PM EST, BARNARD made entry into the Capitol building with WITCHER, and walked into a large
rotunda where he encountered multiple law enforcement officers. More individuals in the crowd began
to push against the police officers, and BARNARD, with at least three other individuals, shielded the
police officers with their bodies while the crowd moved past. The officers, along with BARNARD, moved
to a shattered window near the front entrance, where BARNARD and his friend, Jeffery Shane WITCHER
exited the U.S. Capitol building. All of these events occurred over the span of approximately 15-20
minutes, or 2:02 PM EST to 2:18 PM EST. BARNARD stated he did not originally plan to go into the
Capitol building. BARNARD stated he stayed at the Moxy hotel, and recalled following the election
results in Georgia that night through the check-in process at the hotel. BARNARD flew out of
Washington D.C. on January 7, 2021. BARNARD became scared when his wife texted him on January 6,
2021, telling him that people had died during the protests. Barnard stated he then decided to delete the
videos and photographs from his phone. BARNARD still thought it felt good to be there and was a good
experience up until the moment he entered the Capitol. BARNARD allowed investigators to examine his
cell phone after signing a consent to search mobile device and electronic data form. No videos or photos
could be recovered from the device, but BARNARD offered to send whatever he could if he found other
materials later.

        During the course of the investigation your affiant also retrieved video footage from
“cantcensortruth.com” where a video labeled “THERESISTANCE.VIDEO” captured WITCHER and
BARNARD inside the U.S. Capitol building. Specifically, both defendants can be seen wearing the same
clothing as depicted in the above photograph (Figure 1) where WITCHER positively identified himself
and BARNARD. Screenshots of this video are pictured below in Figure 3 and 4.
         Case 1:21-mj-00262-ZMF Document 1-1 Filed 02/24/21 Page 6 of 7




                            Figure 3 Witcher (left)-Barnard (right) Inside Capitol




                                       Figure 4 Barnard Side Profile 2




        Based on the foregoing, your affiant submits that there is probable cause to believe that
Jeffrey Shane WITCHER and Richard Franklin BARNARD violated 18 U.S.C. § 1752(a)(1) and (2),
which makes it a crime to (1) knowingly enter or remain in any restricted building or grounds
without lawful authority to do; and (2) knowingly, and with intent to impede or disrupt the
         Case 1:21-mj-00262-ZMF Document 1-1 Filed 02/24/21 Page 7 of 7




orderly conduct of Government business or official functions, engage in disorderly or disruptive
conduct in, or within such proximity to, any restricted building or grounds when, or so that, such
conduct, in fact, impedes or disrupts the orderly conduct of Government business or official
functions. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.
        Your affiant submits there is also probable cause to believe that Jeffery Shane WITCHER
and Richard Franklin BARNARD violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime
to willfully and knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly
or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the
intent to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House
of Congress, or the orderly conduct in that building of a hearing before, or any deliberations of,
a committee of Congress or either House of Congress;; and (G) parade, demonstrate, or picket in
any of the Capitol Buildings.
        Finally, your affiant submits there is probable cause to believe that Jeffery Shane
WITCHER violated 18 U.S.C. § 1512(c)(2), which makes it a crime to obstruct, influence, or impede
any official proceeding, or attempt to do so. Under 18 U.S.C. § 1515, congressional proceedings
are official proceedings.




                                                     _________________________________
                                                     Special Agent Mark Winters
                                                     Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1

by telephone, this 24th day of February 2021.


                                                                           2021.02.24
                                                                           15:38:10 -05'00'
                                                     __________________________________
                                                     ZIA M. FARUQUI
                                                     U.S. MAGISTRATE JUDGE
